

January 20, 2011




Mr. R. Patrick Champney
Sierra Resource Group, Inc.
9550 S. Eastern Avenue, Suite 253
Las Vegas, NV  89123




Dear Patrick:


As agreed we are pleased to present this engagement letter to provide consulting
services and serve as Chief Financial Officer to Sierra Resource Group, Inc.
(SIRG). This confirms our understanding of the services we are to provide.
Please indicate your agreement by signing in the space provided at the end of
this letter and returning the original to us.


 
Scope of Engagement


This letter outlines the terms of the proposed consulting engagement with SIRG
as we understand them.  Please indicate your agreement by signing in the space
provided at the end of this letter and returning the original to us. The
enclosed copy is for your records.


Brad Hacker and Company, P.A. (“BHC”) is being engaged, to provide you with
consultation on accounting and operational matters as may be required. The
engagement will include the aforementioned consultation and will include but is
not limited to the following:


·  
Brad Hacker shall serve as Chief Financial Officer of the Company and shall have
those duties consistent with that of a Chief Financial Officer.

·  
Preparing and issuing consolidated quarterly financial statements. We will not
audit or review such financial statements.

·  
Preparing  of annual audit work papers for outside auditors and year end
financial statement

·  
As applicable preparation of SEC filings as required (i.e., 8-K, 10-QSB, 10-KSB,
etc.

·  
Serving as the company’s financial liaison with external auditors, attorneys,
investment bankers and traditional bankers

·  
Assistance preparing and presenting business plans, budgets, and financial
projections

·  
Tax services as requested

·  
Other duties consistent with those of an finance/accounting department




 
 
-1-

--------------------------------------------------------------------------------

 
Documents Required and Other Matters


You are responsible for management decisions and functions, and for overseeing
any bookkeeping, tax or other services provided.  You are responsible for
evaluating the adequacy and results of the services performed and accepting
responsibility for such services.  You are responsible for establishing and
maintaining internal controls including monitoring ongoing activities. You agree
to provide us with all of the documents as we may reasonably request.


Our engagement cannot be relied upon to disclose errors, fraud, or illegal acts
that may exist. However, we will inform you of any material errors and any
evidence or information that come to our attention during the performance of our
compilation procedures, that fraud may have occurred.  In addition, we will
report to you any evidence or information that comes to our attention during the
performance of our compilation procedures regarding illegal acts that may have
occurred, unless they are clearly inconsequential. We have no responsibility to
identify and communicate significant deficiencies or material weaknesses in your
internal control as part of this engagement.


Our engagement cannot be relied upon to disclose errors, fraud, or illegal acts
that may exist. However, we will inform you of any material errors that come to
our attention and any fraud or illegal acts that come to our attention unless
they are clearly inconsequential. In addition, we have no responsibility to
identify and communicate significant deficiencies or material weaknesses in your
internal control as part of this engagement.


Financial Terms


Our fees for this service will be billed at our hourly rates which currently
range from $75 to $225 per hour, depending upon the skill level of the employee
required to do the work. Invoices for services provided, plus travel,
administrative and other out-of-pocket expenses, if any, will be rendered as our
work progresses and are payable on presentation. It is estimated the fee will be
$1,500 per quarter and $3,000 for the year ended. In addition as terms for
accepting the position of Chief Financial Officer 100,000 shares of unregistered
S-8 stock shall be issued to Bradley Hacker.


You will be billed monthly for services rendered during this engagement.
Invoices will be submitted with the understanding that they are due upon
presentation. We reserve the right to defer providing any additional services
until all outstanding invoices are paid. You agree that we are not responsible
for the impact on SIRG of any delay resulting from such non-payment by you.


Confidentiality
 
BHC treats all client relationships as confidential and will not disclose any
financial or business information to outside parties without the written
permission of SIRG except as required by law or regulation. Permission may be
granted by identifying the parties (e.g. financial advisor, attorney, banker,
etc.) to whom disclosure is permitted below or by other written correspondence.


Client Representations / Professional Judgment


You represent that all information to be provided to BHC is accurate and
complete to the best of your knowledge. We will use professional judgment in
applying accounting interpretations and regulations applicable to this
engagement.


Changes or Modifications in Scope of Engagement


Should the scope of the engagement change or differ materially from our initial
understanding, we will prepare a change order letter outlining the necessary
changes and the modification of fees or we will issue a separate engagement
letter describing the services to be provided.


 
-2-

--------------------------------------------------------------------------------

 
Termination of Engagement


Since financial consulting work is personal in nature, our work cannot be
continued when either party no longer feels comfortable with the
relationship.  Accordingly, this agreement can be terminated, at any time by
either you or us for cause and upon 30 days advance notice in writing. Once the
agreement is terminated, our obligations to you cease and any unpaid and accrued
fees become immediately payable. We will issue a final billing based on unbilled
charges in your client account.


If we can answer any questions regarding this engagement letter or describe any
of our other services, please do not hesitate to contact us. If the foregoing is
consistent with your intentions and understanding, please sign this letter in
the space provided.


We look forward to a long and mutually rewarding relationship.


Very truly yours,




/s/ Brad Hacker
Brad Hacker




Acknowledgement:
 
 
I understand and agree with the provisions outlined above:




___________________________________
Signature




___________________________________
Title


___________________________________
Date
 
-3-

--------------------------------------------------------------------------------

 